Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Felber on December 15, 2021.
The application has been amended as follows: 
1. Claim 18, line 3, delete “one for the first eye and one for the second eye” and insert therein -- one target for the first eye and one target for the second eye--;
2.  Claim 18, line 5, delete “data”;
3. Claim 18, line 8, delete “data”;
4. Claim 18, line 10, after “movement” insert –of the first eye--;
5. Claim 18, line 11, after “orientation” insert –of the first eye--;
6. Claim 18, line 13, delete “and unblocking the field of view of the second eye”;
7. Claim 18, line 15, delete “and”; 
8. Claim 18, line 17, after “patient” insert --; and measuring the ocular motility and ocular motion abnormality of the first eye--; and
9. Claim 19, lines 2-3, delete “at least”. 

The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 18, none of the prior art either alone or in combination disclose or teach of the claimed method for measuring ocular motility of a patient and ocular motion abnormality specifically including, as the distinguishing features in combination with the other limitations, simultaneously displaying two targets, a first target for the first eye and a second target for the second eye, collecting at least one image indicative of a first eye’s orientation and determining the first eye’s orientation, collection at least one image of a second orientation of the first eye and determining the second orientation of the first eye, identifying an existence of an eye movement of the first eye and determining if there is a change in the orientation of the first eye, if a change is determined, unblocking the field of view of the second eye, displacing the target of the first eye and repeating steps (b)-(h) as claimed until no change in the condition of at least the first eye is measured, measuring ocular motility and ocular motion abnormality of the first eye and further wherein the displaying of the at least two targets creates a virtual target at a required distance from the patient. 
Examiner’s Comments
	For applicant’s information, all references cited in the parent application have been reviewed by the examiner. Should applicant desire any of these references to be specifically individually listed on the patent, they would need to be individually listed and 
	 The drawings submitted December 29, 2019 as modified November 5, 2021 have been approved by the examiner. 
	Applicant submitted a Terminal Disclaimer for the double patenting rejection that had been set forth in the prior office action. The Terminal Disclaimer has been approved. All 112 issues have been overcome based either on applicant’s amendment of November 5, 2021 or the examiner’s amendment. All prior art has been overcome. There being no applicable art and no outstanding issues, the application is now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 17, 2021